Title: Continental Congress Motion that Major General Howe be Directed to March Troops to Philadelphia, 1 July 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Princeton, New Jersey] July 1, 1783
That Major General Howe be directed to march such part of the force under his command as he shall judge necessary to the state of Pensylvania; in order that immediate measures may be taken to confine and bring to trial all such persons belonging to the army, as have been principally active in the late mutiny, to disarm the remainder and to examine fully into all the circumstances relating thereto;
That in the execution of the foregoing resolution, if any matter shall arise which may concern the civil jurisdiction, or in which its aid may be necessary, application be made for the same to the Executive authority of the state.
[That the Executive of Penna. be informed of the foregoing resolutions & requested to afford their assistance whensoever the same shall be required.]
